10
li
12
13
14
15
16
17
18
19
20
21
22
23

24

|| Case 2:19-cv-01517-RSL Document 4-1 Filed 11/14/19 Page 1of3

THE HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

EQUAL EMPLOYMENT OPPORTUNITY

COMMISSION,

 

 

 

Plaintiff,
v.

OATRIDGE SECURITY GROUP, INC.,

Defendant.

 

 

No. 2:19-cv-01517 RSL

[PROPOSED] ORDER GRANTING
MOTION BY EEOC CLAIMANT SARAH
OLSEN TO INTERVENE

NOTE ON MOTION CALENDAR:
NOVEMBER 29, 2019

THIS MATTER comes before the Court on the Motion by EEOC Claimant Sarah

 

1.

2.

4,

Olsen to Intervene. The Court has considered the following:

Motion by EEOC Claimant Sarah Olsen to Intervene;

Declaration of Elizabeth A. Hanley in Support of Motion by EEOC Claimant Sarah

Olsen to Intervene and the exhibit attached thereto;

Defendant’s Opposition to Motion by EEOC Claimant Sarah Olsen to Intervene,

if any;

Declaration and exhibits filed in support of Defendant’s Opposition, if any;

] ORDER GRANTING MOTION BY EEOC cs
CLAIMANT SARAH OLSEN TO INTERVENE - ! REED '\.
Cause No. 2:19-cv-01517 RSL

5. EEOC Claimant Sarah Olsen’s Reply, if any;

PLEO
LONG TEAR
mapsatr
AMRENS “ur

 

LONGYEAR

801 Second Avenue, Suite 1415
Seattle, Washington 98104-1517
(206) 624-6271

 
10

a

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01517-RSL Document 4-1 Filed 11/14/19 Page 2of3

6. ;

The Court has read and considered the brief of the parties and has reviewed the
pleadings and the records on file.

THE COURT HEREBY ORDERS:

1. Motion by EEOC Claimant Sarah Olsen to Intervene is GRANTED; and

2. Plaintiff-Intervenor Sarah Olsen shall file her Complaint for Damages within
ten (10) days of this order.

3.

 

 

DATED this ary of <Uecomber 2019.
NWS Gani

The Honorable Robert S. Lasnik
United States District Court Judge

PRESENTED BY:

REED LONGYEAR MALNATI & AHRENS, PLLC

By:_s/Elizabeth A. Hanley

Elizabeth A. Hanley, WSBA No. 38233
Reed Longyear Malnati & Ahrens, PLLC
801 Second Ave., Ste. 1415

Seattle, WA 98104

Tel. (206) 624-6271

Fax (206) 624-6672

Email: ehanley@reedlongyearlaw.com
Attorney for Plaintiff/Intervenor

[PROPOSED] ORDER GRANTING MOTION BY EEOC /
CLAIMANT SARAH OLSEN TO INTERVENE - 2 REED!) | hi.
Cause No. 2:19-cv-01517 RSL LONGYEAR | 2x".

 

801 Second Avenue, Suite 1415
Seattle, Washington 98104-1517
(206) 624-6271

 
